Citation Nr: 0902925	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The veteran had honorable, active military service from 
January 1967 to January 1970.  He also later served from 
September 1976 to March 1978 but received an other than 
honorable discharge.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which granted the veteran's claim for service connection for 
PTSD and assigned an initial 30 percent rating retroactively 
effective from May 5, 2004, the date of receipt of his claim.  
He appealed for a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (indicating when this 
occurs VA adjudicators must consider whether the veteran's 
rating should be "staged" to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at others).

A more recent December 2007 RO decision during the pendency 
of the appeal increased the initial rating for the PTSD to 50 
percent retroactively effective from April 30, 2004, the date 
of receipt of the veteran's informal claim via fax.  
He has continued to appeal, requesting an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating the 
veteran is presumed to be seeking the highest possible rating 
unless he expressly indicates otherwise).

In support of his claim, the veteran testified at a hearing 
at the RO in November 2008 before the undersigned Veterans 
Law Judge of the Board, also commonly referred to as a Travel 
Board hearing.

The Board is remanding the veteran's claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.




REMAND

In testimony during his recent November 2008 hearing, the 
veteran indicated that in the past year he had participated 
in a mental health treatment program called the Wellness 
Recovery Action Plan (WRAP) at a facility in Palo Alto, 
California.  His representative said they would try and 
obtain and submit the records of this treatment for 
consideration because they may show the PTSD is worse than 
presently rated; the veteran indicated in other testimony 
during his hearing that he wants a 70 percent rating to 
satisfy his appeal.  A preliminary review of the record, 
however, reveals these treatment records are not on file, as 
it does not appear his representative obtained and submitted 
them.  But since they are potentially relevant to the claim 
for a higher rating, further attempts must be made to obtain 
these records.  38 C.F.R. § 3.159(c) (2008).

Accordingly, the claim is REMANDED for the following 
additional development and consideration:

1.  Contact the veteran and ask that he 
provide information concerning his recent 
(2008) treatment in the WRAP program in 
Palo Alto, California.  This information 
should include the name and address of 
the facility where he received this 
treatment and the dates when he was in 
the program.  And with his authorization, 
request these records.  All records 
obtained should be placed in the claims 
file for consideration in this appeal.



2.  Then readjudicate the claim for an 
initial rating higher than 50 percent for 
the PTSD in light of any additional 
evidence.  If this claim is not granted 
to the veteran's satisfaction, prepare 
another supplemental statement of the 
case (SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the file to the 
Board for further appellate consideration 
of this claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




